t c memo united_states tax_court valteau harris koenig and mayer petitioner v commissioner of internal revenue respondent docket no 5584-09l filed date james r washington iii and jason r anders for petitioner ardney j boland iii and steven gallo student for respondent memorandum findings_of_fact and opinion goeke judge this is a collection_due_process cdp appeal pursuant to sec_6330 for petitioner’s employment_tax unemployment tax and income unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure tax_liabilities for different periods periods at issue the unpaid balances for the various accounts are as follows type employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment employment form form_941 form form_941 form form_941 form form_941 form form_941 form form_941 form form_941 form form_941 form form_941 form form_941 form period balance1 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure employment unemployment unemployment unemployment income_tax income_tax form_941 form form_940 form form_1065 form_1065 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amounts are exclusive of accrued but unassessed interest after concessions two issues remain for our consideration whether respondent is required to apply certain fund transfers as petitioner directed on its federal_tax_deposit forms we hold he is not whether petitioner is entitled to an abatement of the tax additions to tax or tax penalties for any of the periods at issue we hold that it is not findings_of_fact petitioner is a new orleans law firm that began operations in and had a principal_place_of_business in louisiana when it filed its petition before the periods at issue petitioner relied on a certified_public_accountant c p a to help it in keeping with a irs appeals_office decision respondent has relieved petitioner of its liability for penalties and additions to tax resulting from the following its failure to timely file its employment_tax returns for the third and fourth quarters of its failure to timely file its federal unemployment tax_return for and its failure to timely make payments and deposits for those periods meet its various tax obligations at some point petitioner terminated its relationship with the c p a and edmond harris petitioner’s tax_matters_partner assumed responsibility for filing petitioner’s tax returns and for meeting various remittance deadlines petitioner failed to timely file any of the returns for the periods at issue it did however make separate remittances partially satisfying the liabilities it incurred during those periods petitioner made the remittances as if they were federal tax deposits it prepared forms 8109-b federal_tax_deposit coupon ftd coupon or coupon and submitted them with the remittances to banks authorized to accept tax deposits the ftd coupons indicated the period to which the remittances were to apply as did the memo line of each check petitioner designated many of the remittances to satisfy past due liabilities because the coupons and payments were submitted to banks rather than to respondent respondent did not always receive petitioner’s designation instructions respondent allocated only of the payments in accordance with petitioner’s instructions although it failed to timely pay its employment and unemployment taxes during the periods at issue petitioner continued to operate as usual petitioner never missed a payroll and continued to make bonus payments to its employees petitioner also organized yearend parties for its employees and took only minimal steps to reduce its expenses respondent determined that petitioner had underpaid its employment and unemployment taxes for the periods at issue and that petitioner is liable for additions to tax under sec_6651 for failing to timely file employment and unemployment tax returns he also determined that petitioner is liable for penalties under sec_6656 for failing to make tax deposits and under sec_6698 for failing to file its partnership returns if respondent had allocated petitioner’s payments as it had requested its penalties and additions to tax would have been less between february and date respondent issued petitioner two notices of intent to levy and four notices of federal_tax_lien filing for collection of the tax_liabilities for the periods at issue petitioner timely requested cdp hearings for the various collection notices petitioner’s cdp hearing was assigned to an internal_revenue_service irs settlement officer so mr harris met with the so and gave her documents he believed demonstrated that the irs had misapplied certain fund transfers mr harris requested that the irs reallocate the funds because he believed the reallocation would significantly reduce petitioner’s tax_liabilities mr harris also disputed respondent’s determination of petitioner’s tax_liability for the fourth quarter of mr harris then told the so that all additions to tax penalties and interest should be abated because all tax was eventually paid and mr harris was not qualified to handle petitioner’s tax_liabilities even though he was designated as petitioner’s tax_matters_partner after reviewing the evidence the so concluded that respondent had properly applied all of the funds the so further concluded that respondent had properly determined petitioner’s fourth quarter employment_tax liability and that the arguments presented did not justify abating the additions to tax and penalties for the periods at issue on the basis of these conclusions the so sustained respondent’s proposed collection action petitioner timely petitioned the court for review of the so’s determinations opinion i jurisdiction petitioner comes before us pursuant to sec_6330 to appeal the so’s determinations in its cdp hearing our jurisdiction under sec_6330 is established when there is a written notice that embodies a determination to proceed with the collection_of_taxes in issue and a timely filed petition 117_tc_159 petitioner received two levy notices and four lien notices for collection of the tax_liabilities at issue and it timely filed a petition challenging the notices therefore we have jurisdiction under sec_6330 ii cdp hearing and standard of review the lien and levy notices gave petitioner a statutory right to a cdp hearing with the appeals_office which petitioner requested during a cdp hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 at a cdp hearing a taxpayer may challenge its underlying liability if it has had no prior opportunity to contest the liability sec_6330 when the underlying tax_liability was properly at issue in the cdp hearing we review the appeals officer’s determination de novo 114_tc_604 when a taxpayer’s underlying tax_liability is not in dispute the court reviews the officer’s determination for abuse_of_discretion see id 114_tc_176 at the cdp hearing petitioner disputed respondent’s determination of its employment_tax liability for the fourth quarter of and its liability for penalties and additions to tax for all periods because petitioner had had no prior opportunity to challenge those liabilities they were properly before the so we will accordingly review de novo respondent’s determinations with respect to those liabilities petitioner also challenges the so’s decision not to have its remittances reallocated in accordance with its instructions there is some uncertainty in our precedents as to whether a de novo standard of review applies where as here the controversy concerns the proper application to the tax_liability at issue in the cdp hearing of a credit an overpayment or a remittance petitioner contends that respondent’s refusal to honor its designation was inconsistent with a published irs administrative position if that is so respondent’s proposed collection action would be impermissible under either standard we accordingly do not need to decide whether petitioner’s challenge involves a dispute concerning its underlying tax_liability as to which a de novo standard of review would apply compare 116_tc_60 applying de novo standard where taxpayer challenged application of overpayment credits reasoning that the validity of the underlying tax_liability ie the amount unpaid after application of credits to which petitioner is entitled was properly at issue with kovacevich v commissioner tcmemo_2009_160 applying abuse_of_discretion standard where taxpayer challenged application of tax_payments reasoning that questions about whether a particular check was properly credited to a particular taxpayer’s account for a particular tax_year are not challenges to his underlying tax_liability and orian v commissioner tcmemo_2010_234 same iii allocation of fund transfers from to petitioner attempted to direct the application of fund transfers totaling dollar_figure to the periods at issue the irs applied of those transfers as petitioner requested but not the remaining disputed transfers during the cdp hearing petitioner requested that the so have the fund transfers reallocated the so reviewed petitioner’s documents and respondent’s records and concluded that respondent had properly applied all transfers we must determine whether the so properly denied petitioner’s reallocation request for the disputed transfers totaling dollar_figure we hold that she did the code and our jurisprudence recognize a distinction between tax deposits and tax_payments see sec_6656 penalty for failure to make deposits a addition_to_tax for failure_to_pay_tax romano-murphy v commissioner tcmemo_2012_330 at a deposit represents a remittance that is held by the irs on behalf of the taxpayer in a manner similar to a cash bond whereas a payment represents a remittance that discharges or pays a deemed or assessed tax_liability 644_f3d_254 5th cir the distinction between deposits and payments is important when a taxpayer attempts to designate the period to which a remittance should be applied because the applicable designation rules depend on the remittance’s classification when the remittance is a deposit sec_6656 provides the rules under which the period may be designated taxpayers may designate the period to which late deposits should be applied only within days of receiving notice that the commissioner has imposed failure to deposit penalties when the remittance is a payment revproc_2002_26 sec dollar_figure and 2002_1_cb_746 provides the designation rules if additional taxes penalty and interest for one or more taxable periods have been assessed against a taxpayer or have been mutually agreed to as to the amount and liability but are unassessed at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer provides specific written directions as to the application of the payment the service will apply the payment in accordance with those directions if additional taxes penalty and interest for one or more taxable periods have been assessed against a taxpayer or have been mutually agreed to as to the amount and liability but are unassessed at the time the taxpayer voluntarily tenders a partial payment that is accepted by the service and the taxpayer does not provide specific written directions as to the application of payment the service will apply the payment to periods in the order of priority that the service determines will serve its best interest the parties disagree about whether the remittances at issue were deposits or payments we need not resolve this dispute because petitioner did not satisfy either set of designation rules petitioner never received a failure to deposit penalty notice and consequently could not designate the period to which its remittances should be applied under sec_6656 petitioner could not designate the period to which its remittances should be applied under revproc_2002_26 supra either because it failed to provide specific designation instructions to the irs it communicated the instructions to the depositary bank not to respondent so respondent was free to apply the payments according to the best interest of the irs petitioner submitted to the bank with its remittances ftd coupons indicating the periods to which it intended the remittances to apply petitioner cites the coupons’ instructions as the source of its right to designate the periods in particular petitioner relies on the following two provisions if the liability for form_941 was incurred in one quarter and deposited in another quarter darken the space for the quarter in which the tax_liability was incurred and caution do not use these coupons to deposit delinquent taxes assessed by the irs pay those taxes directly to the irs on the basis of these instructions petitioner concludes a that it was allowed to direct its remittances to satisfy liabilities from prior periods and b this phrasing varied somewhat over the years at issue but its substance remained the same that it was free to use the ftd coupons to deposit delinquent taxes as long as the irs had not yet assessed taxes for the designated period we disagree the instructions simply allow taxpayers to use ftd coupons to make current tax deposits in the month following the close of the quarter in which the tax arose for example the march deposit for a taxpayer making monthly deposits would come due on april the taxpayer would submit its deposit with the coupon and indicate that it was for liabilities incurred in the first quarter taxpayers may not use ftd coupons to direct late deposits to apply to prior periods even if its reading of the instructions were correct petitioner’s reliance on them would be misplaced the sources of authoritative law in the tax field are the statutes and regulations not government publications 94_tc_384 59_tc_456 sec_6656 allows a taxpayer to direct the application of past due deposits only during the 90-day period following its receipt of a failure to deposit penalty notice if the ftd coupon instructions were inconsistent with sec_6656 they would be invalid we also reject on policy grounds petitioner’s reading of the ftd coupons’ instructions respondent had not yet assessed petitioner’s employment_taxes in part because petitioner had not filed its employment_tax returns allowing petitioner to designate the period for application of its payments because respondent had not yet assessed the related tax would reward petitioner for neglecting its filing obligations petitioner cannot hide behind the nonassessment of its taxes when it prevented assessment by failing to file petitioner makes a similar argument in contending that revproc_2002_26 supra does not apply to its remittances petitioner notes that by its terms the revenue_procedure applies only to payments of additional taxes penalty and interest assessed against a taxpayer emphasis added petitioner argues that because respondent had not yet assessed the taxes for the periods at issue the revenue_procedure does not apply to the remittances even if this were true the result would not be that the irs was required to apply the remittances as petitioner had requested we would simply decide this case without relying on the revenue_procedure in the absence of the revenue_procedure our conclusion would be the same although courts have repeatedly recognized that the irs must honor a taxpayer’s instruction concerning how a voluntary tax payment should be applied dixon v the revenue_procedure also applies to unassessed taxes penalty and interest if the parties have agreed to the amount of the liability this is not relevant here commissioner 141_tc_173 that principle cannot apply when the taxpayer has not communicated its instruction to the irs petitioner communicated its instructions to the depositary bank but not to respondent consequently respondent was free to apply the remittances according to the best interest of the irs on the basis of our analysis we hold that respondent did not err in failing to apply petitioner’s payments as it had directed congress has created tax deposit requirements to protect the treasury against insolvencies and other events that may hinder its tax collection efforts to efficiently administer the deposit process the irs has authorized certain banks to receive and process tax deposits the banks are meant to receive only current deposits past due remittances should be submitted directly to the irs petitioner improperly used the deposit process to make past due remittances whether those remittances were deposits or payments petitioner failed to satisfy the requirements to bind respondent to its instructions accordingly respondent was entitled to allocate the remittances according to the best interest of the irs iv petitioner is not entitled to an abatement of tax additions to tax or penalties petitioner argues that it is entitled to a reduction in its underlying liability for the fourth quarter of and that it had reasonable_cause for failing to timely file returns and make payments there is some question about whether petitioner properly challenged its underlying liability during its administrative hearing we will assume that it did and that the liability is properly at issue a fourth quarter petitioner’s self-assessed employment_taxes of dollar_figure on its form_941 for the fourth quarter of on date respondent assessed dollar_figure of additional tax petitioner disputes this additional_assessment petitioner relies on the following documents to support its self-assessment a copy of its form_941 showing a tax due of dollar_figure a document purporting to be from its former c p a showing a tax due of dollar_figure with no computations and a copy of its ftd coupon and check for dollar_figure the taxpayer bears the burden of proving that the commissioner’s determinations are incorrect rule a if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability the burden shifts to the secretary with respect to that issue sec a petitioner has not presented evidence sufficient to shift the burden on this issue none of the documents petitioner has presented demonstrate that petitioner owed less tax than respondent determined a taxpayer’s employment_tax depends on its employees’ wages petitioner’s documents contain no information concerning the wages it paid its employees the documents support the amount of employment_taxes petitioner paid and reported but they do not allow us to evaluate whether that amount was correct petitioner has failed to carry its burden of proving respondent’s determination incorrect accordingly we sustain respondent’s determination of petitioner’s employment_tax liability for the fourth quarter of b penalties and additions to tax petitioner bears the burden of proving that it is not liable for additions to tax and penalties see rule a petitioner argues that it had reasonable_cause for its failures to timely file deposit and timely pay the additions to tax under sec_6651 and and the penalty under sec_6656 apply unless the taxpayer proves that its failure to timely file failure to timely pay or failure to make deposits was due to reasonable_cause and not due to willful neglect courts have applied the reasonable_cause exceptions under these sections consistently see eg 251_f3d_210 d c cir aff’g tcmemo_1999_ the penalty under sec_6698 applies unless the taxpayer proves that its failure_to_file was due to reasonable_cause but the statute does not include the phrase not due to willful neglect found in sec_6651 and sec_6656 we decline to decide whether the sec_6698 reasonable_cause exception differs from that in sec_6651 and sec_6656 any minor differences between the standards would not change our conclusion here for purposes of this opinion we will assume the sec_6698 reasonable_cause standard is the same as that under sec_6651 and sec_6656 reasonable_cause exists if a taxpayer can establish that it exercised ordinary business care and prudence in providing for payment of its tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if it paid on the due_date sec_301_6651-1 proced admin regs this is a heavy burden see 469_us_241 860_f2d_1235 5th cir aff’g tcmemo_1987_391 we determine whether a taxpayer exercised ordinary business care and prudence by applying a facts_and_circumstances_test specifically sec_301_6651-1 proced admin regs provides in determining whether the taxpayer was unable to pay the tax in spite of the exercise of ordinary business care and prudence in providing for payment of his tax_liability consideration will be given to all the facts and circumstances of the taxpayer’s financial situation including the amount and nature of the taxpayer’s expenditures in light of the income or other_amounts he could at the time of such expenditures reasonably expect to receive prior to the date prescribed for the payment of the tax thus for example a taxpayer who incurs lavish_or_extravagant living_expenses in an amount such that the remainder of his assets and anticipated income will be insufficient to pay his tax has not exercised ordinary business care and prudence in providing for the payment of his tax_liability petitioner contends that its failures to timely file deposit and timely pay were due to financial circumstances beyond its control as it relates to the failures to file we cannot accept petitioner’s argument although petitioner’s financial difficulties may have affected its ability to timely pay and make deposits they did not affect its ability to file its returns see 482_f3d_792 5th cir the court_of_appeals for the fifth circuit to which this case is appealable has acknowledged that there is a circuit split regarding whether financial difficulty alone can constitute reasonable_cause for the failure to pay or deposit taxes id pincite the court_of_appeals for the sixth circuit uses a bright-line_rule under which financial difficulty may never constitute reasonable_cause whereas the courts of appeals for the second third seventh and ninth circuits use a multi-factor test id the court in staff it assumed the multifactor test applied and analyzed the taxpayer’s financial circumstances to determine whether it exercised ordinary business care and prudence under the multifactor test the court primarily assesses whether the taxpayer favored other creditors over the government which weighs against a finding of reasonable_cause and whether the taxpayer demonstrated a willingness to decrease expenses and personnel which weighs in favor of finding reasonable_cause id pincite petitioner did not demonstrate a willingness to decrease its expenses reduce salaries or lay off personnel in an attempt to meet its tax obligations mr harris testified that petitioner did not have excess expenses to cut because it paid only for necessities however during the periods at issue petitioner continued to pay for christmas parties provide yearend bonuses to its employees and pay the partners all of their guaranteed payments petitioner’s preference for these expenses over its tax obligations does not demonstrate ordinary business care and prudence in providing for payment of tax_liabilities it is this type of spendthrift there is testimony that the partners’ guaranteed payments were often delayed but there is no corroborating evidence in the record behavior sec_301_6651-1 proced admin regs warns against the logical consequence of petitioner’s actions is the imposition of additions to tax and penalties we also reject petitioner’s other reasonable_cause arguments mr harris argued at trial that the penalties should be abated because all of the taxes were eventually paid and though he was designated the tax_matters_partner he was not qualified to handle petitioner’s tax_liabilities the code requires more than full payment of taxes it requires timely filing and timely payment sec_6651 also mistake as to or ignorance of the law does not amount to reasonable_cause 25_tc_13 rayhill v commissioner tcmemo_2013_181 petitioner has failed to establish reasonable_cause and we accordingly uphold the so’s decision to sustain respondent’s determination of penalties and additions to tax v conclusion petitioner has failed to establish that any of the so’s determinations were incorrect and we accordingly sustain them a taxpayer who incurs lavish_or_extravagant living_expenses in an amount such that the remainder of his assets and anticipated income will be insufficient to pay his tax has not exercised ordinary business care and prudence in providing for the payment of his tax_liability in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
